224 Or. 276 (1960)
355 P.2d 975
IN RE: COMPLAINT AS TO THE CONDUCT OF CHESTER R. SLONIGER
Supreme Court of Oregon.
Submitted October 5, 1960.
Permanently disbarred October 12, 1960.
No appearances.
ACCUSED PERMANENTLY DISBARRED.
PER CURIAM.
The defendant, Chester R. Sloniger, an attorney at law, was accused by the Oregon State Bar of several charges of converting to his own use funds belonging to clients and of knowingly giving under oath false testimony concerning said funds at a hearing before a grievance committee of the Oregon State Bar.
The defendant appeared before the trial committee in person and by counsel and admitted that he had converted to his own use funds belonging to four clients ranging in amount from $152 to $2,050 and also that he had retained the sum of $100 belonging to another client to pay a doctor bill owed by the client *277 and had failed to pay the bill. Defendant also admitted that he had knowingly given false testimony under oath concerning three of said defalcations.
The trial committee found the defendant guilty and recommended that he be permanently disbarred. The matter was reviewed by the Board of Governors of the Oregon State Bar who, with a minor exception, adopted the findings of the trial committee and also recommend to this court that the defendant be disbarred. The defendant filed a petition for review in this court but has failed to file any brief in support thereof.
We have carefully reviewed the record and approve the findings and recommendations of the Board of Governors. The defendant, Chester R. Sloniger, is permanently disbarred.